           Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 1 of 38



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

THE HONORABLE KEVIN OWEN
MCCARTHY,
in his official capacity as
House Minority Leader and Member of the
United States House of Representatives for
the California 23rd Congressional District
2468 Rayburn House Office Building
Washington, DC 20515,

THE HONORABLE CHARLES EUGENE
(“CHIP”) ROY,
in his official capacity as Member of the
United States House of Representatives for
the Texas 21st Congressional District
1319 Longworth House Office Building
Washington, DC 20515,

THE HONORABLE STEPHEN JOSEPH
(“STEVE”) SCALISE,
in his official capacity as Minority Whip and       Civil Action No. 20-1395
Member of the United States House of
Representatives for the Louisiana
1st Congressional District,
2049 Rayburn House Office Building
Washington, DC 20515,

THE HONORABLE ELIZABETH LYNNE
(“LIZ”) CHENEY,
in her official capacity as House Republican
Conference Chair and Member of the United
States House of Representatives for the
Wyoming Congressional District
416 Cannon House Office Building
Washington, DC 20515,

THE HONORABLE JAMES DANIEL
(“JIM”) JORDAN,
in his official capacity as Ranking Member of
the House Committee on the Judiciary and
Member of the United States House of
Representatives for the Ohio 4th
Congressional District



                                                1
           Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 2 of 38



2056 Rayburn House Office Building
Washington, DC 20515,

THE HONORABLE JAMES MICHAEL
(“MIKE”) JOHNSON,
in his official capacity as Ranking Member of
the House Subcommittee on the Constitution,
Civil Rights, and Civil Liberties and Member
of the United States House of Representatives
for the Louisiana 4th Congressional District
418 Cannon House Office Building
Washington, DC 20515,

THE HONORABLE THOMAS JEFFREY
(“TOM”) COLE,
in his official capacity as Ranking Member of
the House Committee on Rules and Member
of the United States House of Representatives
for the Oklahoma 4th Congressional District
2207 Rayburn House Office Building
Washington, DC 20515,

THE HONORABLE RODNEY LEE DAVIS,
in his official capacity as Ranking Member of
the House Committee on Administration and
Member of the United States House of
Representatives for the Illinois 13th
Congressional District
1740 Longworth House Office Building
Washington, DC 20515,

THE HONORABLE ANDREW STEVEN
(“ANDY”) BIGGS,
in his official capacity as Chairman of the
House Freedom Caucus and Member of the
United States House of Representatives for
the Arizona 5th Congressional District
1318 Longworth House Office Building
Washington, DC 20515,

THE HONORABLE RUSSELL MARK
(“RUSS”) FULCHER,
in his official capacity as Member of the
United States House of Representatives for
the Idaho 1st Congressional District



                                                2
           Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 3 of 38



1520 Longworth House Office Building
Washington, DC 20515,

THE HONORABLE WARREN EARL
DAVIDSON,
in his official capacity as Member of the
United States House of Representatives for
the Ohio 8th Congressional District
1107 Longworth House Office Building
Washington, DC 20515,

THE HONORABLE MICHAEL
JONATHAN CLOUD,
in his official capacity as Member of the
United States House of Representatives for
the Texas 27th Congressional District
1314 Longworth House Office Building
Washington, DC 20515,

THE HONORABLE MARK EDWARD
GREEN,
in his official capacity as Member of the
United States House of Representatives for
the Tennessee 7th Congressional District
533 Cannon House Office Building
Washington, DC 20515,

THE HONORABLE JODY BROWNLOW
HICE,
in his official capacity as Member of the
United States House of Representatives for
the Georgia 10th Congressional District
409 Cannon House Office Building
Washington, DC 20515,

THE HONORABLE DEBRA KAY
(“DEBBIE”) LESKO,
in her official capacity as Member of the
United States House of Representatives for
the Arizona 8th Congressional District
1113 Longworth House Office Building
Washington, DC 20515,

THE HONORABLE ANDREW PETER
(“ANDY”) HARRIS,



                                             3
           Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 4 of 38



in his official capacity as Member of the
United States House of Representatives for
the Maryland 1st Congressional District
2334 Rayburn House Office Building
Washington, DC 20515,

THE HONORABLE JEFFREY DARREN
DUNCAN,
in his official capacity as Member of the
United States House of Representatives for
the South Carolina 3rd Congressional District
2229 Rayburn House Office Building
Washington, DC 20515,

THE HONORABLE RONALD JACK
(“RON”) WRIGHT,
in his official capacity as Member of the
United States House of Representatives for
the Texas 6th Congressional District
428 Cannon House Office Building
Washington, DC 20515,

THE HONORABLE SCOTT GORDON
PERRY,
in his official capacity as Member of the
United States House of Representatives for
the Pennsylvania 10th Congressional District
1207 Longworth House Office Building
Washington, DC 20515,

THE HONORABLE BRADLEY ROBERTS
BYRNE,
in his official capacity as Member of the
United States House of Representatives for
the Alabama 1st Congressional District
119 Cannon House Office Building
Washington, DC 20515,

THE HONORABLE GLEN CLAY
HIGGINS,
in his official capacity as Member of the
United States House of Representatives for
the Louisiana 3rd Congressional District
424 Cannon House Office Building
Washington, DC 20515,



                                                4
           Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 5 of 38



Lorine Spratt
503 E. Wichita St.
Shreveport, LA 71101,

Mickie J. Niland
6587 S. Martingale Rd.
Gilbert, Arizona 85298,

Isabel Albarado (“Bella”) Rubio
P.O. Box 972
Leakey, TX 78873, and

Clayton D. Campbell
104 Portales Real
Bakersfield, CA 93309

                      Plaintiffs,

v.

THE HONORABLE NANCY PELOSI,
in her official capacity as Speaker of the
United States House of Representatives and
Member of the United States House of
Representatives for the California 12th
Congressional District
1236 Longworth House Office Building
Washington, DC 20515,

THE HONORABLE CHERYL L. JOHNSON
in her official capacity as Clerk of the United
States House of Representatives
U.S. Capitol
Room H154
Washington, DC 20515, and

THE HONORABLE PAUL D. IRVING
in his official capacity as Sergeant-at-Arms of
the United States House of Representatives
U.S. Capitol
Room H124
Washington, DC 20515

                      Defendants.




                                                  5
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 6 of 38




                                          COMPLAINT

        1.     In the 231-year existence of the United States Congress, neither the House of

Representatives nor the Senate has ever permitted a Member to vote by proxy from the floor of

the chamber. Through the Civil War; through the burning of the Capitol during the War of 1812

and the terrorist attack on Washington on 9/11; and through the Yellow Fever Epidemic of 1793

and the Spanish Flu Pandemic of 1918, the Congress of the United States has never before flinched

from its constitutional duty to assemble at the Nation’s Capital and conduct the People’s business

in times of national peril and crisis. So it was for more than two centuries. Until now.

        2.     Defying this unbroken record of historical precedent and heedless of every relevant

constitutional provision, a majority of the United States House of Representatives voted on May

15, 2020, to adopt House Resolution 965, 116th Congress (“H. Res. 965”), thereby authorizing its

Members to vote by proxy. In an instant, and over the objections of 189 Members of the House

from both political parties, the 231-year constitutional tradition of in-person assembly,

deliberation, and voting among the People’s representatives came to an end.

        3.     “[S]ometimes the most telling indication of [a] severe constitutional problem . . . is

the lack of historical precedent for Congress’s action.” NFIB v. Sebelius, 567 U.S. 519, 549 (2012)

(Opinion of Roberts, C.J.) (quotation marks omitted) (second alteration in original); see also NLRB

v. Noel Canning, 573 U.S. 513, 522–26 (2014). This is one of those times. There is good reason

that no Congress has ever done what the House has now purported to do in H. Res. 965: it is flatly

prohibited by the Constitution.

       4.    It is simply impossible to read the Constitution and overlook its repeated and emphatic

requirement that Members of Congress actually assemble in their respective chambers when they

vote, whether on matters as weighty as declaring war or as ordinary as naming a bridge. See TODD

                                                 6
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 7 of 38



GARVEY, CONG. RES. SERV., LSB10447, CONSTITUTIONAL CONSIDERATIONS OF REMOTE VOTING

IN CONGRESS 2 (Apr. 14, 2020) (“The text of the Constitution clearly envisions the House and

Senate meeting and voting in person. As noted by the House Rules Committee, various provisions

explicitly or implicitly contemplate the physical gathering of Congress.”). That requirement is no

less mandatory in the midst of a pandemic, see INS v. Chadha, 462 U.S. 919, 959 (1983), as the

House’s forebears amply demonstrated when facing a far more deadly pandemic a little more than

a century ago.

        5.       A majority of the House may have voted to ignore what the Constitution demands

of it, but this Court may not do the same. Plaintiffs bring this action to preliminarily and

permanently enjoin the use of proxy voting in the United States House of Representatives.

                                  JURISDICTION AND VENUE

        6.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because the question

whether H. Res. 965 violates the United States Constitution is a federal question.

        7.       This Court has authority to issue a declaratory judgment, grant injunctive relief,

and order other relief that is just and proper pursuant to 28 U.S.C. §§ 1651, 2201, and 2202, and

the United States Constitution.

        8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this action occurred in this judicial district.

                                               PARTIES

        9.       Plaintiff Kevin Owen McCarthy is the House Republican Leader and the Member

of the United States House of Representatives for the California 23rd Congressional District. He

brings this suit in his official capacity. Plaintiff Members of the House of Representatives are

collectively referred to herein as the “Representative Plaintiffs.”



                                                    7
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 8 of 38



        10.     Plaintiff Charles Eugene (“Chip”) Roy is the Member of the United States House

of Representatives for the Texas 21st Congressional District. He brings this suit in his official

capacity.

        11.     Plaintiff Stephen Joseph (“Steve”) Scalise is the House Republican Whip and

Member of the United States House of Representatives for the Louisiana 1st Congressional

District. He brings this suit in his official capacity.

        12.     Plaintiff Elizabeth Lynne (“Liz”) Cheney is the House Republican Conference

Chair and Member of the United States House of Representatives for the Wyoming Congressional

District. She brings this suit in her official capacity.

        13.     Plaintiff James Daniel (“Jim”) Jordan is the Ranking Member of the House

Committee on the Judiciary and Member of the United States House of Representatives for the

Ohio 4th Congressional District. He brings this suit in his official capacity.

        14.     Plaintiff James Michael (“Mike”) Johnson is the Ranking Member of the House

Subcommittee on the Constitution, Civil Rights, and Civil Liberties and Member of the United

States House of Representatives for the Louisiana 4th Congressional District. He brings this suit

in his official capacity.

        15.     Plaintiff Thomas Jeffrey (“Tom”) Cole is the Ranking Member of the House

Committee on Rules and Member of the United States House of Representatives for the Oklahoma

4th Congressional District. He brings this suit in his official capacity.

        16.     Plaintiff Rodney Lee Davis is the Ranking Member of the House Committee on

Administration and Member of the United States House of Representatives for the Illinois 13th

Congressional District. He brings this suit in his official capacity.




                                                    8
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 9 of 38



       17.     Plaintiff Andrew Steven (“Andy”) Biggs is the Chairman of the House Freedom

Caucus and Member of the United States House of Representatives for the Arizona 5th

Congressional District. He brings this suit in his official capacity.

       18.     Plaintiff Russell Mark (“Russ”) Fulcher is the Member of the United States House

of Representatives for the Idaho 1st Congressional District. He brings this suit in his official

capacity.

       19.     Plaintiff Warren Earl Davidson is the Member of the United States House of

Representatives for the Ohio 8th Congressional District. He brings this suit in his official capacity.

       20.     Plaintiff Michael Jonathan Cloud is the Member of the United States House of

Representatives for the Texas 27th Congressional District. He brings this suit in his official

capacity.

       21.     Plaintiff Mark Edward Green is the Member of the United States House of

Representatives for the Tennessee 7th Congressional District. He brings this suit in his official

capacity.

       22.     Plaintiff Jody Brownlow Hice is the Member of the United States House of

Representatives for the Georgia 10th Congressional District. He brings this suit in his official

capacity.

       23.     Plaintiff Debra Kay (“Debbie”) Lesko is the Member of the United States House of

Representatives for the Arizona 8th Congressional District. She brings this suit in her official

capacity.

       24.     Plaintiff Andrew Peter (“Andy”) Harris is the Member of the United States House

of Representatives for the Maryland 1st Congressional District. He brings this suit in his official

capacity.



                                                  9
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 10 of 38



       25.     Plaintiff Jeffrey Darren Duncan is the Member of the United States House of

Representatives for the South Carolina 3rd Congressional District. He brings this suit in his official

capacity.

       26.     Plaintiff Ronald Jack (“Ron”) Wright is the Member of the United States House of

Representatives for the Texas 6th Congressional District. He brings this suit in his official capacity.

       27.     Plaintiff Scott Gordon Perry is the Member of the United States House of

Representatives for the Pennsylvania 10th Congressional District. He brings this suit in his official

capacity.

       28.     Plaintiff Bradley Roberts Byrne is the Member of the United States House of

Representatives for the Alabama 1st Congressional District. He brings this suit in his official

capacity.

       29.     Plaintiff Glen Clay Higgins is the Member of the United States House of

Representatives for the Louisiana 3rd Congressional District. He brings this suit in his official

capacity.

       30.     Plaintiff Lorine Spratt is a constituent of Representative Mike Johnson (LA-04) and

voted for Representative Johnson in the 2018 general election. Plaintiff constituents are

collectively referred to herein as the “Constituent Plaintiffs.”

       31.     Plaintiff Mickie J. Niland is a constituent of Representative Andy Biggs (AZ-05)

and voted for Representative Biggs in the 2018 general election.

       32.     Isabel Albarado (“Bella”) Rubio is a constituent of Representative Chip Roy (TX-

21) and voted for Representative Roy in the 2018 general election.

       33.     Plaintiff Clayton D. Campbell is a constituent of Republican Leader Kevin

McCarthy (CA-23) and voted for Leader McCarthy in the 2018 general election.



                                                  10
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 11 of 38



        34.     Defendant Nancy Pelosi is the Speaker of the United States House of

Representatives and Member of the United States House of Representatives for the California 12th

Congressional District. As Speaker of the House, she is authorized by H. Res. 965 to determine

whether, after receiving notification from the Sergeant-at-Arms “that a public health emergency

due to a novel coronavirus is in effect,” to designate a period “during which a Member who is

designated by another Member as a proxy in accordance with section 2 may cast the vote of such

other Member or record the presence of such other Member in the House.” H. Res. 965 § 1(a). She

is also authorized to extend the period of proxy voting after receiving a further notification from

the Sergeant-at-Arms. See id. § 1(b)(2). She is sued in her official capacity.

        35.     Defendant Cheryl L. Johnson is the Clerk of the United States House of

Representatives. As the Clerk of the House, Ms. Johnson is generally responsible for “conduct[ing]

a record vote or quorum call.” RULES       OF THE     HOUSE   OF   REPRESENTATIVES, ONE HUNDRED

SIXTEENTH CONGRESS Rule XX(2)(a) (2019) (hereinafter “House Rule”). After a record vote or

quorum call is conducted, “the Clerk shall enter on the Journal and publish in the Congressional

Record, in alphabetical order in each category, the names of Members recorded as voting in the

affirmative, the names of Members recorded as voting in the negative, and the names of Members

answering present.” Id. Ms. Johnson has several responsibilities under H. Res. 965, including

receiving letters from Members of the House designating a proxy and maintaining and publicizing

an updated list of designated proxies. See generally H. Res. 965 § 2. Ms. Johnson is sued in her

official capacity.

        36.     Defendant Paul L. Irving is the Sergeant-at-Arms of the United States House of

Representatives. Under H. Res. 965, the Speaker of the House or her designee may authorize proxy

voting for a 45-day period only after Mr. Irving, as the Sergeant-at-Arms, notifies the Speaker or



                                                 11
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 12 of 38



her designee “that a public health emergency due to a novel coronavirus is in effect.” H. Res. 965

§ 1(a). In addition, the Speaker or her designee is authorized to extend the proxy-voting period for

an additional 45 days, but only “[i]f, during a covered period, the Speaker or the Speaker’s

designee receives further notification from the Sergeant-at-Arms . . . that the public health

emergency due to a novel coronavirus remains in effect.” Id. § 1(b)(2). Mr. Irving is sued in his

official capacity.

                                  FACTUAL ALLEGATIONS

        37.     On January 9, 2019, the United States House of Representatives voted to adopt the

Rules of the One Hundred Sixteenth Congress. See H. Res. 6, 116th Cong. (2019) (enacted).

        38.     Rule III(2) of the House Rules, first enacted in 1981, states:

        (a) A Member may not authorize any other person to cast the vote of such Member
            or record the presence of such Member in the House or the Committee of the
            Whole House on the state of the Union.

        (b) No other person may cast a Member’s vote or record a Member’s presence in
            the House or the Committee of the Whole House on the state of the Union.

        39.     House Rule III(2) was not a historical aberration: “House rules have never

authorized proxy voting on the floor” of the House. CHRISTOPHER M. DAVIS, CONG. RES. SERV.,

IN11372, THE PRIOR PRACTICE        OF   PROXY VOTING     IN   HOUSE COMMITTEE 1 (May 1, 2020)

(emphasis added). Indeed, “proxy voting has never been permissible on the floor of either house.”

Adrian Vermeule, The Constitutional Law of Congressional Procedure, 71 U. CHI. L. REV. 361,

407 (2004) (emphasis added).

        40.     At least as early as December 2019, “a novel (new) coronavirus known as SARS-

CoV-2 . . . was first detected in Wuhan, Hubei Province, People’s Republic of China, causing

outbreaks of the coronavirus disease COVID-19 that has now spread globally.” PRESIDENT




                                                 12
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 13 of 38



DONALD J. TRUMP, PROCLAMATION ON DECLARING A NATIONAL EMERGENCY CONCERNING THE

NOVEL CORONAVIRUS DISEASE (COVID-19) OUTBREAK (Mar. 13, 2020), https://bit.ly/2y6VrPt.

        41.     In March 2020, Defendant Pelosi requested a report from James McGovern, the

Chairman of the Committee on Rules, “concerning Member voting during the COVID-19

pandemic.” Hon. James P. McGovern, Dear Colleague: Report Examining Voting Options During

the COVID-19 Pandemic, COMMITTEE ON RULES (Mar. 23, 2020), https://bit.ly/2Z7NnJu.

        42.     The subsequent report, compiled by the staff of the Democratic majority on the

Rules Committee, observed that “[d]uring the 1918 Influenza Pandemic, the House did not adopt

a method of remote voting—e.g. by telegraph or correspondence.” U.S. HOUSE                       OF

REPRESENTATIVES COMMITTEE ON RULES, OFFICE OF           THE   MAJORITY, MAJORITY STAFF REPORT

EXAMINING VOTING OPTIONS DURING             THE   COVID-19 PANDEMIC 2 (Mar. 23, 2020),

https://bit.ly/2Z57GY2.

        43.     The report catalogued various options for continuing the business of the House

notwithstanding the ongoing pandemic and opined that “[b]y far the best option is to use the

existing House rules and current practices.” Id. For example, during the 1918 Spanish Flu

Pandemic, the House “utilized a unanimous consent agreement to pass critical legislation despite

not having a physical quorum present, recognizing the importance of conducting business in the

chamber at a time of national crisis.” Id. These methods “are longstanding practices that have stood

the test of time.” Id.

        44.     When unanimous consent or voice votes would not be possible, the report noted,

the House could accommodate Members on recorded votes “by holding votes open longer than

normal and having Members vote in shifts, sanitizing voting stations between uses, and controlling

how many people are in the chamber and their proximity to each other.” Id. at 3.



                                                13
                Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 14 of 38



        45.       The report then considered options that would involve changing the House Rules,

noting that “[r]emote voting—in addition to facing logistical and security challenges—is untested

constitutionally and there is no precedent for its use in Congress.” Id. at 4.

        46.       According to the report, proxy voting, whereby “an absent Member gives a present

Member their proxy to cast an actual vote for them, for a prescribed period of time,” “could raise

some of the same constitutional questions as remote voting—namely, whether a Member must be

physically present in the chamber to vote.” Id. at 5. Indeed, Section 1 of H. Res. 965 describes

proxy voting as “Remote Voting By Proxy.”

        47.       The report acknowledged that “proxy voting on the Floor would be unprecedented.”

Id. at 5 n.4.

        48.       The House recessed on March 13, 2020 (with a brief return for purposes of voting

on pandemic-related legislation later in March), so it did not immediately consider any resolutions

relating to voting during the pandemic. The House returned from recess on May 15.

        49.       On May 13, Rules Committee Chairman McGovern introduced H. Res. 965.

        50.       Section1(a) of H. Res. 965 authorizes, for the first time in American history, proxy

voting on the floor of the House:

        Notwithstanding rule III, at any time after the Speaker or the Speaker’s designee is
        notified by the Sergeant-at-Arms, in consultation with the Attending Physician, that
        a public health emergency due to a novel coronavirus is in effect, the Speaker or
        the Speaker’s designee, in consultation with the Minority Leader or the Minority
        Leader’s designee, may designate a period (hereafter in this resolution referred to
        as a ‘‘covered period’’) during which a Member who is designated by another
        Member as a proxy in accordance with section 2 may cast the vote of such other
        Member or record the presence of such other Member in the House.

        51.       Section 1(b)(1) states that, “[e]xcept as provided in paragraphs (2) and (3), a

covered period shall terminate 45 days after the Speaker or the Speaker’s designee designates such

period.”

                                                   14
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 15 of 38



       52.       Section 1(b)(2) gives the Speaker or her designee the option to extend the proxy-

voting period:

        If, during a covered period, the Speaker or the Speaker’s designee receives further
        notification from the Sergeant-at-Arms, in consultation with the Attending
        Physician, that the public health emergency due to a novel coronavirus remains in
        effect, the Speaker or the Speaker’s designee, in consultation with the Minority
        Leader or the Minority Leader’s designee, may extend the covered period for an
        additional 45 days.

       53.       Section 1(b)(3) allows the Speaker or her designee to terminate the proxy-voting

period early if the Sergeant-at-Arms notifies her that “the public health emergency due to a novel

coronavirus is no longer in effect.”

       54.       Section 2(a)(1) of H. Res. 965 describes the process by which a Member of the

House may designate a proxy once the Speaker or her designee authorizes proxy voting: “In order

for a Member to designate another Member as a proxy for purposes of section 1, the Member shall

submit to the Clerk a signed letter (which may be in electronic form) specifying by name the

Member who is designated for such purposes.”

       55.       A Member may alter or revoke his or her proxy by submitting another signed letter

to the Clerk. See H. Res. 965 § 2(a)(2)(A).

       56.       Under Section 2(a)(2)(B), “[i]f during a covered period, a Member who has

designated another Member as a proxy under this section casts the Member’s own vote or records

the Member’s own presence in the House, the Member shall be considered to have revoked the

designation of any proxy under this subsection with respect to such covered period.”

       57.       The Clerk “shall notify the Speaker, the [M]ajority [L]eader, the Minority Leader,

and the other Member or Members involved of the designation, alteration, or revocation” “[u]pon

receipt of a letter submitted by a Member pursuant to” Section 2. H. Res. 965 § 2(a)(3).




                                                 15
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 16 of 38



       58.     Section 2(a)(4) of H. Res. 965 sets a limit on the number of Members who may be

represented by a single proxy: “A Member may not be designated as a proxy under this section for

more than 10 Members concurrently.”

       59.     Under Section 2(b) of H. Res. 965, the Clerk is required to “maintain an updated

list of the designations, alterations, and revocations submitted or in effect under subsection (a),

and shall make such list publicly available in electronic form and available during any vote

conducted pursuant to section 3.”

       60.     Section 3 of H. Res. 965, in turn, describes the process by which proxy votes will

be recorded.

       61.     Section 3(a)(2) requires that a Member who is voting by proxy for another Member

do so using ballot cards, “indicating on the ballot card ‘by proxy.’ ”

       62.     Section 3(b) relates to the quorum requirement. Under that provision, “[a]ny

Member whose vote is cast or whose presence is recorded by a designated proxy under this

resolution shall be counted for the purpose of establishing a quorum under the rules of the House.”

       63.     Finally, Section 3(c) relates to providing instructions to a proxy:

       INSTRUCTIONS FROM MEMBER AUTHORIZING PROXY.—

       (1) RECEIVING INSTRUCTIONS.—Prior to casting the vote or recording the
       presence of another Member as a designated proxy under this resolution, the
       Member shall obtain an exact instruction from the other Member with respect to
       such vote or quorum call, in accordance with the regulations referred to in section
       6.

       (2) ANNOUNCING INSTRUCTIONS.—Immediately prior to casting the vote or
       recording the presence of another Member as a designated proxy under this
       resolution, the Member shall seek recognition from the Chair to announce the
       intended vote or recorded presence pursuant to the exact instruction received from
       the other Member under paragraph (1).

       (3) FOLLOWING INSTRUCTIONS.—A Member casting the vote or recording
       the presence of another Member as a designated proxy under this resolution shall

                                                 16
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 17 of 38



        cast such vote or record such presence pursuant to the exact instruction received
        from the other Member under paragraph (1).

        64.     Section 4 of H. Res. 965 relates to remote participation and voting in House

committees and is not at issue in this lawsuit.

        65.     Similarly, Section 5 of H. Res. 965 relates to future remote voting via technology,

such as the internet. This provision is also not at issue in this case.

        66.     On May 14, 2020, the Rules Committee reported H. Res. 965 to the full House.

        67.     On May 15, 2020, the House voted to adopt H. Res. 965 by a vote of 217 to 189.

This unprecedented change in House rules occurred on a highly partisan basis, with no Member of

the minority party voting in favor of the resolution and three Members of the majority party (plus

one independent) voting against it.

        68.     Shortly thereafter, in accordance with Section 1(a) of H. Res. 965, Defendant Irving

notified the Speaker “that a public health emergency due to a novel coronavirus is in effect,” H.

Res. 965 § 1(a), and on May 20, 2020, the Speaker authorized proxy voting on the floor of the

House for a period of 45 days, see Press Release, Dear Colleague to All Members Announcing

Remote Voting ‘Covered Period’ Due to Coronavirus Public Health Emergency (May 20, 2020)

https://bit.ly/2ZuEmdQ.

        69.     As of the date of this filing, 55 Members of Congress have sent letters to Defendant

Johnson purporting to give their vote to another Member of Congress.

                a.      On May 20, 2020, Defendant Johnson received letters from Representative

                        (Rep.) Andy Levin (MI-09), purporting to give his vote by proxy to Rep.

                        Jamie Raskin (MD-08); from Rep. Steve Cohen (TN-09), purporting to give

                        his vote to Rep. Don Beyer (MD-08); and Rep. Filemon Vela (TX-34),

                        purporting to give his vote to Rep. Ruben Gallego (AZ-07).

                                                  17
Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 18 of 38



  b.    On May 21, 2020, Defendant Johnson received letters from Rep. Alan

        Lowenthal (CA-47), purporting to give his vote to Rep. Don Beyer (VA-

        08); Rep. Kurt Schrader (OR-05), purporting to give his vote to Rep. Tom

        O’Halleran (AZ-01); Rep. Gil Cisneros (CA-39), purporting to give his vote

        to Rep. Christina Houlahan (PA-06); Rep. Bonnie Watson Coleman (NJ-

        12), purporting to give her vote to Rep. Frank Pallone (NJ-06); and Rep.

        Eddie Bernice Johnson (TX-30), purporting to give her vote to Rep.

        Hakeem Jeffries (NY-08).

  c.    On May 22, 2020, Defendant Johnson received letters from Rep. Mark

        Pocan (WI-02), purporting to give his vote to Rep. Jamie Raskin (MD-08);

        Rep. Ted Deutch (FL-22), purporting to give his vote to Rep. Kathleen Rice

        (NY-04); Rep. Bennie Thompson (MS-02), purporting to give his vote to

        Marcia Fudge (OH-11); Rep. Marc Veasey (TX-33), purporting to give his

        vote to Rep. Don Beyer (VA-08); Rep Ro Khanna (CA-17), purporting to

        give his vote to Rep. Brad Sherman (CA-30); Rep. Pramila Jayapal (WA-

        07), purporting to give her vote to Rep. Jamie Raskin (MD-08); Rep. Jared

        Huffman (CA-02), purporting to give his vote to Rep. Dan Kildee (MI-05);

        Rep. Vincente Gonzalez (TX-15), purporting to give his vote to Rep. Henry

        Cueller (TX-28); Rep. Lois Frankel (FL-21), purporting to give her vote to

        Rep. Anne McLane (NH-02); and Rep. Bill Foster, (IL-11), purporting to

        give his vote to Rep. Don Beyer (VA-08).

  d.    On May 23, 2020, Defendant Johnson received a letter from Rep. Paul D.

        Tonko (NY-20), purporting to give his vote to Rep. Grace Meng (NY-06);



                                18
Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 19 of 38



  e.    On May 26, 2020, before the filing of this complaint, Defendant Johnson

        had received letters from Rep. Nanette Diaz Barragan (CA-44), purporting

        to give her vote to Rep. Ruben Gallego (AZ-07); Rep. Karen Bass (CA-37),

        purporting to give her vote to Rep. David Cicilline (RI-01); Rep. Ami Bera

        (CA-07), purporting to give her vote to Rep. Pete Aguilar (CA-31); Rep.

        Suzanne Bonamici (OR-01), purporting to give her vote to Rep. Jamie

        Raskin (MD-08); Rep. Tony Cardenas (CA-29), purporting to give his vote

        to Rep. Linda T. Sanchez (CA-38); Rep. Mark DeSaulnier (CA-11),

        purporting to give his vote to Rep. Doris O. Matsui (CA-06); Rep. Lloyd

        Doggett (TX-35), purporting to give his vote to Rep. Jamie Raskin (MD-

        08); Rep. Veronica Escobar (TX-16), purporting to give her vote to Rep.

        Sylvia Garcia (TX-29); Rep. John Garamendi (CA-03), purporting to give

        his vote to Rep. Brad Sherman (CA-30); Rep. Raul M. Grijalva (AZ-03),

        purporting to give his vote to Rep. Lacy Clay (MO-01); Rep. Denny Heck

        (WA-10), purporting to give his vote to Rep. Derek Kilmer (WA-06); Rep.

        Al Lawson (FL-05), purporting to give his vote to Rep. Dwight Evans (PA-

        03); Rep. Mike Levin (CA-49), purporting to give his vote to Rep. Dan

        Kildee (MI-05); Rep. John Lewis (GA-05), purporting to give his vote to

        Rep. Daniel T. Kildee (MI-05); Rep. Daniel W. Lipinski (IL-03), purporting

        to give his vote to Rep. Jim Cooper (TN-05); Rep. Nita M. Lowey (NY-17),

        purporting to give her vote to Rep. Grace Meng (NY-06); Rep. Gwen Moore

        (WI-04), purporting to give her vote to Rep. Don Beyer (VA-08); Rep.

        Grace F. Napolitano (CA-32), purporting to give her vote to Rep. J. Luis



                                19
Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 20 of 38



        Correa (CA-46); Rep. Scott Peters (CA-52), purporting to give his vote to

        Rep. Kathleen Rice (NY-04); Rep. Chellie Pingree (ME-01), purporting to

        give her vote to Rep. Ann McLane Kuster (NH-02); Rep. Katie Porter (CA-

        45), purporting to give her vote to Rep. Jennifer Wexton (VA-10); Rep.

        David Price (NC-04), purporting to give his vote to Rep. George Kenneth

        Butterfield (NC-01); Rep. Bobby L. Rush (IL-01), purporting to give his

        vote to Rep. Lauren Underwood (IL-14); Rep. Jose E. Serrano (NY-15),

        purporting to give his vote to Rep. Grace Meng (NY-06); Rep. Jackie Speier

        (CA-14), purporting to give her vote to Rep. Mary Gay Scanlon (PA-05);

        Rep. Juan Vargas (CA-51), purporting to give his vote to Rep. William

        Keating (MA-09); Rep. Peter Welch (VT At-Large), purporting to give his

        vote to Rep. James P. McGovern (MA-02); Rep. Julia Brownley (CA-26),

        purporting to give her vote to Rep. Ann McLane Kuster (NH-02); Rep. Ted

        W. Lieu (CA-33), purporting to give his vote to Rep. Don Beyer (VA-08);

        Rep. Zoe Lofgren (CA-19), purporting to give her vote to Rep. Brendan F.

        Boyle (PA-02); Rep. Carolyn B. Maloney (NY-12), purporting to give her

        vote to Rep. Max Rose (NY-11); Rep. A. Donald McEachin (VA-04),

        purporting to give his vote to Rep. Jennifer Wexton (VA-10); Rep. Jerry

        McNerney (CA-09), purporting to give his vote to Rep. Jamie Raskin (MD-

        08); Rep. Lucille Roybal-Allard (CA-40), purporting to give her vote to

        Rep. Linda T. Sanchez (CA-38); Rep. Darren Soto (FL-09), purporting to

        give his vote to Rep. Debbie Wasserman Schultz (FL-23); and Rep.




                                20
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 21 of 38



                        Frederica S. Wilson (FL-24), purporting to give her vote to Rep. Jahana

                        Hayes (CT-05).

       70.       Representative Plaintiffs have vowed to refuse to vote by proxy or to serve as a

proxy for any other Member of the House.

                              CONSTITUTIONAL FRAMEWORK

A.     The Constitution’s Text

       71.       Using unambiguous words like “meeting,” “assemble,” “attendance,” “present,”

“absent,” “recess,” “sitting,” and “seat,” the Constitution clearly requires Members of Congress to

be actually present in the House or Senate chamber to be counted as part of the quorum necessary

for either House to do business and to cast their votes from the floor. Other words that appear

throughout the Constitution, such as “adjourn” “preside,” and “quorum,” likewise bespeak,

especially when viewed in context, the Framers’ understanding of the House of Representatives

and the Senate as deliberative bodies, where the People’s representatives would gather together,

face to face, to debate and address the issues of the day. Numerous provisions embody this

understanding.

       72.       Article I, Section 2, Clause 3 states: “Enumeration shall be made within three Years

after the first Meeting of the Congress of the United States, and within every subsequent Term of

ten Years, in such Manner as they shall by Law direct.” (emphasis added). As Samuel Johnson’s

seminal dictionary stated, “To Meet” means “[t]o encounter; to close face to face.” 2 SAMUEL

JOHNSON, A DICTIONARY OF THE ENGLISH LANGUAGE (4th ed. 1773), https://bit.ly/2zGh89J. So,

too, Noah Webster’s important dictionary defined “meet” as “[t]o come together, approaching in

opposite or different directions; to come face to face; as, to meet a man in the road.” 2 NOAH




                                                  21
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 22 of 38



WEBSTER,      AN    AMERICAN      DICTIONARY         OF   THE   ENGLISH     LANGUAGE       (1828),

https://bit.ly/364GREE.

       73.     Article I, Section 3, Clause 2 states: “Immediately after they shall be assembled in

Consequence of the first Election, they shall be divided as equally as may be into three Classes.”

(emphasis added). At the Founding, just as today, “To Assemble” meant “[t]o bring together into

one place,” 1 SAMUEL JOHNSON, A DICTIONARY           OF THE   ENGLISH LANGUAGE (4th ed. 1773)

(emphasis added), https://bit.ly/3dKdZnY, and “Assembled” meant “[c]ollected into a body;

congregated,” 1 NOAH WEBSTER, AN AMERICAN DICTIONARY OF THE ENGLISH LANGUAGE (1828),

https://bit.ly/3cCDTd2.

       74.     Article I, Section 3, Clause 6 states: “The Senate shall have the sole Power to try

all Impeachments. When sitting for that Purpose, they shall be on Oath or Affirmation. When the

President of the United States is tried, the Chief Justice shall preside: And no Person shall be

convicted without the Concurrence of two thirds of the Members present.” (emphases added).

“Present,” at the Founding, just as today, meant “[n]ot absent; face to face; being at hand,” 2

JOHNSON, supra (emphasis added); see also 2 WEBSTER, supra (“Being before the face or near;

being in company.”)

       75.     Article I, Section 4, Clause 2 (later amended by the Twentieth Amendment) states:

“The Congress shall assemble at least once in every Year, and such Meeting shall be on the first

Monday in December, unless they shall by Law appoint a different day.” (emphases added).

       76.     Article I, Section 5, Clause 1 states: “Each House shall be the Judge of the

Elections, Returns and Qualifications of its own Members, and a Majority of each shall constitute

a Quorum to do Business; but a smaller Number may adjourn from day to day, and may be

authorized to compel the Attendance of absent Members, in such Manner, and under such Penalties



                                                22
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 23 of 38



as each House may provide.” (emphases added). As used in this context, “To Attend” is “[t]o be

present with, upon a summons.” 1 JOHNSON, supra; see also 1 WEBSTER, supra (similar). And

recall that to be “present” is to be “face to face.” See supra. There would have been no need for

the Constitution to authorize Congress to compel its absent Members to meet face to face unless

the “Majority” required for a “Quorum to do Business” meant that a majority of the Members of

each house must be actually in the chamber.

       77.     Article I, Section 5, Clause 3 states: “Each House shall keep a Journal of its

Proceedings, and from time to time publish the same, excepting such Parts as may in their

Judgment require Secrecy; and the Yeas and Nays of the Members of either House on any question

shall, at the Desire of one fifth of those Present, be entered on the Journal.” (emphasis added).

       78.     Article I, Section 5, Clause 4 states: “Neither House, during the Session of

Congress, shall, without the Consent of the other, adjourn for more than three days, nor to any

other Place than that in which the two Houses shall be sitting.” (emphases added).

       79.     Article I, Section 6, Clause 1 states: “The Senators and Representatives . . . shall in

all Cases, except Treason, Felony and Breach of the Peace, be privileged from Arrest during their

Attendance at the Session of their respective Houses, and in going to and returning from the same;

and for any Speech or Debate in either House, they shall not be questioned in any other Place.”

(emphases added).

       80.     Article I, Section 7, Clause 2 states: “But in all such Cases the Votes of both Houses

shall be determined by yeas and Nays, and the Names of the Persons voting for and against the

Bill shall be entered on the Journal of each House respectively.” (emphasis added).

       81.     Article I, Section 7, Clause 2 also states: “If any Bill shall not be returned by the

President within ten Days (Sundays excepted) after it shall have been presented to him, the Same



                                                 23
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 24 of 38



shall be a Law, in like Manner as if he had signed it, unless the Congress by their Adjournment

prevent its Return, in which Case it shall not be a Law.” (emphasis added).

       82.     Article I, Section 8, Clause 17 states, in relevant part: “The Congress shall have

Power . . . To exercise exclusive Legislation in all Cases whatsoever, over such District (not

exceeding ten Miles square) as may, by Cession of particular States, and the Acceptance of

Congress, become the Seat of the Government of the United States . . . .” (emphasis added).

       83.     Article II, Section 1, Clause 3 states: “The President of the Senate shall, in the

Presence of the Senate and House of Representatives, open all the Certificates, and the Votes shall

then be counted.” (emphasis added).

       84.     Article II, Section 1, Clause 3 also states: “and if there be more than one who have

such Majority, and have an equal Number of Votes, then the House of Representatives shall

immediately chuse by Ballot one of them for President[.]” (emphasis added). A “Ballot,” at the

Founding, was “[a] little bail or ticket used in giving votes, being put privately into a box or urn.”

1 JOHNSON, supra; see also 1 WEBSTER, supra.

       85.     Article II, Section 1, Clause 3 also states:

       A quorum for this Purpose shall consist of a Member or Members from two thirds
       of the States, and a Majority of all the States shall be necessary to a Choice. In every
       Case, after the Choice of the President, the Person having the greatest Number of
       Votes of the Electors shall be the Vice President. But if there should remain two or
       more who have equal Votes, the Senate shall chuse from them by Ballot the Vice
       President.

(emphases added).

       86.     Article II, Section 2, Clause 2 states, in relevant part: “[The President] shall have

Power, by and with the Advice and Consent of the Senate, to make Treaties, provided two thirds

of the Senators present concur[.]” (emphasis added).




                                                 24
             Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 25 of 38



       87.     Article II, Section 2, Clause 3 states: “The President shall have Power to fill up all

Vacancies that may happen during the Recess of the Senate, by granting Commissions which shall

expire at the End of their next Session.” (emphasis added). At the Founding, just as today, “recess”

meant “[r]etirement; retreat; withdrawing; secession,” or “[d]eparture.” 2 JOHNSON, supra; see also

2 WEBSTER, supra (“[a] withdrawing or retiring; a moving back;” “[d]eparture”).

       88.     Article II, Section 3 states, in relevant part: “[The President] may, on extraordinary

Occasions, convene both Houses, or either of them, and in Case of Disagreement between them,

with Respect to the Time of Adjournment, he may adjourn them to such Time as he shall think

proper[.]” (emphases added). At the Founding, just as today, “to convene” was synonymous with

“to assemble,” see 1 JOHNSON, supra; see also 1 WEBSTER, supra, which, as noted above, meant

“[t]o bring together in one place,” 1 JOHNSON, supra (emphasis added).

       89.     The Twelfth Amendment, ratified in 1804, states: “

       The Electors . . . shall make distinct lists of all persons voted for as President, and
       of all persons voted for as Vice-President, and of the number of votes for each,
       which lists they shall sign and certify, and transmit sealed to the seat of the
       government of the United States, directed to the President of the Senate; -- the
       President of the Senate shall, in the presence of the Senate and House of
       Representatives, open all the certificates and the votes shall then be counted[.]

(emphases added).

       90.     The Twelfth Amendment also states:

       The person having the greatest number of votes for President, shall be the President,
       if such number be a majority of the whole number of Electors appointed; and if no
       person have such majority, then from the persons having the highest numbers not
       exceeding three on the list of those voted for as President, the House of
       Representatives shall choose immediately, by ballot, the President. But in choosing
       the President, the votes shall be taken by states, the representation from each state
       having one vote; a quorum for this purpose shall consist of a member or members
       from two-thirds of the states, and a majority of all the states shall be necessary to a
       choice.

(emphases added).


                                                 25
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 26 of 38



        91.     The Twelfth Amendment also states:

        The person having the greatest number of votes as Vice-President, shall be the
        Vice-President, if such number be a majority of the whole number of Electors
        appointed, and if no person have a majority, then from the two highest numbers on
        the list, the Senate shall choose the Vice-President; a quorum for the purpose shall
        consist of two-thirds of the whole number of Senators, and a majority of the whole
        number shall be necessary to a choice.

(emphasis added).

        92.     The Twentieth Amendment, Section 2, ratified in 1933, states: “The Congress shall

assemble at least once in every year, and such meeting shall begin at noon on the 3d day of January,

unless they shall by law appoint a different day.” (emphases added).

        93.     The Twenty-Third Amendment, ratified in 1961, states: “The District constituting

the seat of Government of the United States shall appoint in such manner as the Congress may

direct . . . .” (emphasis added).

        94.     The Twenty-Fifth Amendment, Section 4, Clause 2, ratified in 1967, states:

        Thereupon Congress shall decide the issue, assembling within forty-eight hours for
        that purpose if not in session. If the Congress, within twenty-one days after receipt
        of the latter written declaration, or, if Congress is not in session, within twenty-one
        days after Congress is required to assemble, determines by two-thirds vote of both
        Houses that the President is unable to discharge the powers and duties of his office,
        the Vice President shall continue to discharge the same as Acting President;
        otherwise, the President shall resume the powers and duties of his office.

(emphases added).

        95.     All of these provisions clearly contemplate the actual gathering together of

representatives as a deliberative body. Thus, as the Supreme Court has held, to constitute a

“Quorum” necessary to “do Business,” the Constitution requires “the presence of a majority, and

when that majority are present the power of the house arises.” United States v. Ballin, 144 U.S. 1,

6 (1892) (emphases added).




                                                  26
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 27 of 38



       96.      The Constitution does not, however, dictate the method by which the presence of a

quorum shall be proven. For that reason, it has long been the “universal practice” and “customary

law of [legislative] bodies” that “the presence of a quorum having been ascertained and recorded

at the beginning of a session, that record stands unless and until the point of no quorum is raised.”

Christoffel v. United States, 338 U.S. 84, 92 (1949) (Jackson, J., dissenting); see also id. at 87 n.3

(majority opinion). This is why legislative business may proceed by unanimous consent without a

quorum call.

       97.      As noted above, because the House has not yet adopted and implemented an

internet-based remote-voting system, such a system is not at issue in this case.

       98.      And while the Constitution also empowers each House to “determine the Rules of

its Proceedings,” it has always been clear that a House of Congress “may not by its rules ignore

constitutional restraints or violate fundamental rights.” Id. at 5. No one would deny, to take an

extreme example, that it would be unconstitutional for the House to establish a rule permitting

only male Members to vote.

       99.      By contrast, the Constitution nowhere mentions congressional committees or

imposes any quorum or voting requirements on them. This is why, for example, territorial

delegates have been permitted to vote in congressional committees since the First Congress. See

Michel v. Anderson, 14 F.3d 623, 630–32 (D.C. Cir. 1994).

       100.     Nor does the Constitution anywhere require that the President or Members of the

Judiciary exercise their authority in a particular place. There is therefore no reason to doubt the

constitutionality of remote voting by Members of the Supreme Court, for instance, or to question

the common practice (even before the COVID-19 pandemic) of federal judges convening

telephonic hearings.



                                                 27
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 28 of 38



       101.     But in light of the foregoing provisions, there can be no serious dispute that the

Constitution does require Members of Congress—Senators and Representatives—to assemble in

person if they are to be counted as present toward the Quorum Requirement contained in Article

I, Section 5 or if they are to cast a vote from the floor of either House.

B.     The Constitutional History

       102.     The COVID-19 pandemic is not the first deadly epidemic to confront Congress.

Indeed, less than two years after ratification of the Bill of Rights, the Third Congress was faced

with the Yellow Fever Epidemic that wiped out nearly ten percent of the population of the City of

Philadelphia, which was then the seat of the Federal Government.

       103.     The epidemic appeared in August of 1793, and by year’s end, roughly 5,000 people

had died out of a total population of only 55,000. See J.M. POWELL, BRING OUT YOUR DEAD: THE

GREAT PLAGUE OF YELLOW FEVER IN PHILADELPHIA IN 1793 vi, 242–47, 282 (1949).

       104.     In response to the crisis, some Members advocated relocating Congress, but it was

acknowledged that “Congress would have to meet within the legal limits of Philadelphia if only in

some open field for just long enough to select another place.” JAMES THOMAS FLEXNER, GEORGE

WASHINGTON: ANGUISH       AND   FAREWELL (1793-1799) 97 (1972). And, of course, the notion of

relocating Congress presupposed that Congress would, in fact, have to meet in person.

       105.     In the end, however, the House convened in Philadelphia on December 2, “being

the day appointed for the annual meeting of Congress,” “[a]nd, a quorum, consisting of a majority

of the whole number, being present,” proceeded to conduct the business of government, remaining

in session, and in the city, through June 9 of the following year. See House Journal 1793 at 3-4.

       106.     In the immediate aftermath of the Yellow Fever Epidemic the Third Congress—

clearly aware of the constitutional requirement that it convene in person to conduct the People’s



                                                  28
               Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 29 of 38



business—enacted a law calling not for proxy voting, but for the relocation of Congress if a deadly

epidemic should again ravage the seat of government:

        Whenever Congress is about to convene, and from the prevalence of contagious
        sickness, or the existence of other circumstances, it would, in the opinion of the
        President, be hazardous to the lives or health of the members to meet at the seat of
        Government, the President is authorized, by proclamation, to convene Congress at
        such other place as he may judge proper.

2 U.S.C. § 27; see also Acts of the Third Congress of the United States, Sess. I, Ch. 17 (April 3,

1794). This Founding-Era action of Congress provides compelling—if not decisive—confirmation

of what the constitutional text clearly requires: Congress must conduct its business in person.

        107.     Nor has contagious disease been the only threat that Congress has faced when

assembling in person. War, too, has come to the footsteps of the Capitol. On September 19, 1814,

less than one month after British troops had reduced all but one of the capital city’s major public

buildings to rubble, the Thirteenth Congress convened in special session at Blodgett’s “Great

Hotel.” Harold H. Burton and Thomas E. Waggaman, The Story of the Place: Where First and A

Streets Formerly Met at What Is Now the Site of the Supreme Court Building, 51/52 RECORDS OF

THE   COLUMBIA HISTORICAL SOCIETY 138, 141–42 (1951/1952). Two days later, the House of

Representatives rejected a proposal to remove the seat of government from the District by a vote

of 83 to 54. Id. at 142. The House remained in temporary quarters throughout the Thirteenth,

Fourteenth, and Fifteenth Congresses. Id. But the Members continued to assemble and to meet in

person, even though the capital city lay in ruins.

        108.     The same was true during the Civil War, when the seat of government itself was

often at risk from attack by Confederate forces. Despite that risk, on April 15, 1861, just three days

after the first shots were fired at Fort Sumter, Abraham Lincoln exercised his constitutional

authority to summon the “Senators and Representatives . . . to assemble at their respective



                                                 29
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 30 of 38



Chambers, at 12 O’Clock, noon on Thursday, the fourth day of July next, then and there to consider

and determine such measures as, in their wisdom, the public safety and interest may seem to

demand.” ABRAHAM LINCOLN, PROCLAMATION (Apr. 15, 1861), https://bit.ly/3ecYGUV.

       109.     And the Members assembled in the Capitol, even though they arrived to find

hundreds of soldiers quartered there in the Spring of 1861. They met, even after beds had been set

up in the Rotunda, in Statuary Hall, and in the corridors of the Capitol to treat wounded Union

soldiers from First Bull Run. They met, even as Union soldiers stood sentry at every door. And

they continued to meet throughout the war, even as 655,000 Americans lost their lives on

battlefields surrounding the seat of government, in Virginia, Maryland, and Pennsylvania. The war

that cleaved the Union did not prevent the Members of Congress from assembling at the seat of

government.

       110.     Contagion came to the Capitol again early in the next century, as the 1918 Spanish

Flu Pandemic spread throughout the world, killing over 50 million people. The death toll in the

United States reached 675,000 people, at a time when the country’s population barely exceeded

100 million. On October 7, 1918, acknowledging that “an epidemic of alarming proportions is

prevailing throughout the country,” Representative Henry Rainey asked and obtained unanimous

consent “to close the galleries of this House until further action shall be taken by the House.” 56

Cong. Rec. 11164 (Oct. 7, 1918). On October 11, Congressman Foster reported that there had been

72 deaths and 1,700 new cases in Washington in the last 24 hours, and that “we probably have not

reached the crest of the epidemic.” 56 Cong. Rec. 11200 (Oct. 11, 1918). Five days later, on

October 16, the full force of the flu hit the House as Representative Jacob Meeker succumbed to

the virus. 56 Cong. Rec. 11321 (Oct. 17, 1918).




                                                30
                Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 31 of 38



         111.     That same month, the Members entered into a “gentlemen’s agreement” in light of

the upcoming election in November whereby they would continue to do House business through

unanimous consent. 56 Cong. Rec. 11480 (Oct. 26, 1918). And they had already resolved to

reassemble when the new Congress convened on the first Monday of December. 56 Cong. Rec.

11380 (Oct. 19, 1918) (inquiring whether a bill would “have the same status when we convene

here in December, with a quorum, as it has now?” (emphasis added)).

         112.     The House continued to meet in Washington during the Sixty-Fifth Congress, as

more Members fell ill with Spanish Flu, some fatally. See 57 Cong. Rec. 3533 (Feb. 16, 1919);

WILLIAM P. BORLAND, MEMORIAL ADDRESSES 11 (Mar. 2, 1919), https://bit.ly/2Xrwh6G; see also

History, Sick Days, WHEREAS: STORIES            FROM THE    PEOPLE’S HOUSE (Dec. 17, 2018),

https://bit.ly/2A0iP1U. Thus, even in the depth of a pandemic that was orders of magnitude worse

than today’s COVID-19 crisis, the Members continued to meet and to conduct the business of the

House.

         113.     Finally, of course, there was that day in September 2001, when terrorists bent on

decapitating the American Government crashed a passenger aircraft into the Pentagon, only

minutes before the South Tower of the World Trade Center collapsed from an earlier attack.

Shortly thereafter, heroic passengers aboard United 93 crashed a plane inbound for the capital into

a field in Pennsylvania, sparing Washington another direct hit on the American Government. The

North Tower of the World Trade Center would collapse minutes later, and by the time the smoke

cleared from that horrible day, nearly 3,000 people lay dead. Yet Congress assembled, refusing to

bow to the threat of another terrorist attack and determined to strike back against America’s

enemies. In the years following the 9/11 tragedy, Congress considered many scenarios to address

the continuity of Congress, notably with the expedited election to the House of Members in



                                                 31
               Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 32 of 38



extraordinary circumstances. It did not, however, seriously consider or adopt proxy voting. See,

e.g., R. ERIC PETERSEN AND SULA P. RICHARDSON, CONG. RES. SERV., RL32958, CONTINUITY OF

CONGRESS: ENACTED       AND   PROPOSED FEDERAL STATUTES        FOR   EXPEDITED ELECTION      TO THE

HOUSE IN EXTRAORDINARY CIRCUMSTANCES (Aug. 9, 2005), https://bit.ly/2ZyToyU.

        114.     In sum, over the course of 231 years, Congress has assembled at the seat of

government while war raged in the surrounding environs and deadly contagion spread throughout

the country. Yet neither House of Congress has ever authorized voting from the floor by mail,

telegraph, or proxy, nor even considered, it appears, such a procedure. The unbroken American

tradition of in-person assembly and voting in Congress confirms the unambiguous text of the

Constitution: proxy voting by Members of the House of Representatives is unconstitutional.

                                THE INJURY TO PLAINTIFFS

        115.     Because the Constitution requires a Member to be actually present to count toward

the quorum requirement, it follows that proxies cannot be counted toward a quorum, yet H. Res.

965 allows a single physically present Member of the House to be counted up to 11 times toward

a quorum.

        116.     In the same way, because the Constitution requires a Member of the House to be

actually present to vote from the floor, it follows that proxy votes have no constitutional validity,

yet H. Res. 965 allows a single physically present Member of the House to vote up to 11 times on

legislation.

        117.     The inescapable mathematical result of H. Res 965 is the dilution of voting power

of those Members who have not been given (or, like the Representative Plaintiffs, refuse to accept)

proxies. See Michel, 14 F.3d at 625. Injury to Representative Plaintiffs by this dilution of their

voting power based on the use of the proxy system established by H. Res. 965 is certain, imminent,



                                                 32
               Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 33 of 38



and impending. Indeed, because 55 Members have already given their proxies to other Members,

Representative Plaintiffs’ voting power has already been diluted. For example, Leader McCarthy’s

vote currently counts for 1 vote, while Representative Raskin’s vote currently counts for 7 votes.

        118.     By diluting the voting power of Representative Plaintiffs and other similarly

situated Members of the House, H. Res. 965 also dilutes the voting power of individual voters in

those Members’ congressional districts. Id. at 626. When a Member of Congress present on the

floor votes 11 times on a piece of legislation (once for the Member and 10 times by proxy for

absent Members) and a Representative Plaintiff votes once on the same piece of legislation, the

strength of a vote in the Representative Plaintiff’s district is severely diluted. Injury to Constituent

Plaintiffs by this dilution of their voting power based on the use of the proxy system established

by H. Res. 965 is certain, imminent, and impending. Indeed, because 55 Members have already

given their proxies to other Members, Constituent Plaintiffs’ voting power has already been

diluted.

        119.     Moreover, because any legislation enacted pursuant to H. Res. 965 would be subject

to constitutional attack (if not be doomed to constitutional invalidity), both Representative

Plaintiffs and Constituent Plaintiffs may be harmed by the uncertainty and potential invalidity of

legislation enacted under H. Res. 965, and they have an interest in the speedy resolution of the

constitutionality of H. Res. 965.

                COUNT 1: VIOLATION OF THE QUORUM REQUIREMENT
                 OF ARTICLE I, SECTION 5 OF THE U.S. CONSTITUTION

        120.     Plaintiffs re-allege and incorporate by reference the allegations of the preceding

paragraphs.

        121.     Article I, Section 5, Clause 1 states: “Each House shall be the Judge of the

Elections, Returns and Qualifications of its own Members, and a Majority of each shall constitute

                                                  33
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 34 of 38



a Quorum to do Business; but a smaller Number may adjourn from day to day, and may be

authorized to compel the Attendance of absent Members, in such Manner, and under such Penalties

as each House may provide.” (emphases added).

       122.     Article I, Section 5, Clause 1 requires that a majority of the Members of either

House of Congress be actually present in order for there to be a “Quorum to do Business.” Absent

a majority of actually present Members, the House is forbidden by the Constitution to vote on

legislation or to conduct any other “Business.”

       123.     This reading of Article I, Section 5, Clause 1 is confirmed by numerous provisions

throughout the Constitution, as discussed above in Paragraphs 71–101.

       124.     This reading of Article I, Section 5, Clause 1 is also confirmed by 231 years of

consistent historical precedent, as discussed above in Paragraphs 102–114. Never before has either

House of Congress purported to authorize a quorum by proxy and/or proxy voting by Members on

legislation and similar matters, even in times of national crisis and grave danger to the safety of

the assembled Members.

       125.     H. Res. 965 authorizes the House to satisfy the Quorum Requirement and to

conduct business with less than a majority of Members actually present. Indeed, under H. Res.

965, only 20 Members of the House need be actually present to constitute a quorum.

       126.     By authorizing proxy voting and counting absent Members toward establishing a

quorum, H. Res. 965 violates the Quorum Requirement of Article I, Section of the United States

Constitution and is invalid.




                                                  34
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 35 of 38



          COUNT II: VIOLATION OF THE YEAS AND NAYS REQUIREMENT
             OF ARTICLE I, SECTION 5 OF THE U.S. CONSTITUTION

       127.       Plaintiffs re-allege and incorporate by reference the allegations of the preceding

paragraphs.

       128.       Article I, Section 5, Clause 3 states: “Each House shall keep a Journal of its

Proceedings, and from time to time publish the same, excepting such Parts as may in their

Judgment require Secrecy; and the Yeas and Nays of the Members of either House on any question

shall, at the Desire of one fifth of those Present, be entered on the Journal.” (emphases added).

       129.       Article I, Section 5, Clause 3 requires that recorded votes of either House of

Congress be cast by Members who are actually present in the chamber.

       130.       This reading of Article I, Section 5, Clause 3 is confirmed by numerous provisions

throughout the Constitution, as discussed above in Paragraphs 71–101.

       131.       This reading of Article I, Section 5, Clause 3 is also confirmed by 231 years of

consistent historical precedent, as discussed above in Paragraphs 102–114. Never before has either

House of Congress purported to authorize a quorum by proxy and/or proxy voting by Members on

legislation and similar matters, even in times of national crisis and grave danger to the safety of

the assembled Members.

       132.       H. Res. 965 authorizes Members of the House to cast their votes in a recorded vote

via proxy, without being actually present in the House chamber.

       133.       By authorizing proxy voting on legislation and similar matters, H. Res. 965 violates

the Yeas and Nays Requirement of Article I, Section 5, Clause 3 of the United States Constitution

and is invalid.




                                                   35
              Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 36 of 38



        COUNT III: VIOLATION OF THE STRUCTURE OF THE U.S. CONSTITUTION

       134.     Plaintiffs re-allege and incorporate by reference the allegations of the preceding

paragraphs.

       135.     The Constitution, in numerous provisions discussed above, makes clear that

Members of Congress must be actually present to count toward the Quorum Requirement or to be

able to cast their votes from the floor.

       136.     By authorizing proxy voting and counting absent Members toward establishing a

quorum, H. Res. 965 contravenes the Founders’ design, subverts the structure of the United States

Constitution, and is invalid.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter an order and judgment:

       a.       Declaring H. Res. 965 unconstitutional in violation of the Quorum Requirement,

                the Yeas and Nays Requirement, and the general structure of the United States

                Constitution;

       b.       Preliminarily and permanently enjoining Defendants from carrying out any of their

                responsibilities under H. Res. 965, including:

                i)     Enjoining Defendant Pelosi, under Sections 1(a) or 1(b)(2) of H. Res. 965,

                       from designating or extending a period during which a Member who is

                       designated by another Member as a proxy in accordance with section 2 may

                       cast the vote of such other Member or record the presence of such other

                       Member in the House;

                ii)    Enjoining Defendant Pelosi from designating any other person to perform

                       the functions of the Speaker of the House under H. Res. 965;



                                                 36
     Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 37 of 38



       iii)   Enjoining Defendant Johnson from accepting from Members of the House

              any written communication in whatever form purporting to designate

              another Member of the House as a proxy for purposes of Section 1 of

              H. Res. 965;

       iv)    Enjoining Defendant Johnson from notifying the Speaker, the Majority

              Leader, the Minority Leader, or any other Member of the House of the

              Clerk’s receipt of a letter submitted pursuant to Section 2(a)(1)–(2) of

              H. Res. 965;

       v)     Enjoining Defendant Johnson from maintaining an updated list of the proxy

              designations, alterations, and revocations submitted pursuant to Section 2(a)

              of H. Res. 965 or from making such list public or available during any vote

              of the House;

       vi)    Enjoining Defendant Irving from notifying the Speaker or the Speaker’s

              designee that a public health emergency due to a novel coronavirus is in

              effect or remains in effect, which is prerequisite to the authorization or

              extension of proxy voting by the Speaker or the Speaker’s designee;

c.     Enjoining Defendant Johnson from counting for purposes of establishing a quorum

       to do business any Member who is not physically present in the House chamber

       during the quorum call;

d.     Enjoining Defendant Johnson from counting the vote of any Member of the House

       who is not physically present in the House chamber to cast his or her vote and from

       entering on the Journal or publishing in the Congressional Record any such vote;

e.     Granting such other and further relief as this Court may deem just and proper.



                                       37
         Case 1:20-cv-01395 Document 1 Filed 05/26/20 Page 38 of 38




May 26, 2020                                  Respectfully submitted,

                                              /s/ Charles J. Cooper
Elliot S. Berke, Bar No. 463300               Charles J. Cooper, Bar No. 248070
BERKE FARAH LLP                               Michael W. Kirk, Bar No. 424648
1200 New Hampshire Avenue, NW, Ste. 800       Harold S. Reeves, Bar No. 459022
Washington, DC 20036                          J. Joel Alicea, Bar No. 1022784
(202) 517-0585                                COOPER & KIRK, PLLC
eberke@berkefarah.com                         1523 New Hampshire Avenue, NW
                                              Washington, D.C. 20036
Adam P. Laxalt, Bar No. 1670779               (202) 220-9600
COOPER & KIRK, PLLC                           ccooper@cooperkirk.com
201 W. Liberty Street
Reno, NV 89501
(775) 502-1301
alaxalt@cooperkirk.com

                                  Counsel for Plaintiffs




                                           38
